DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Load Transporting apparatus configured to move;
Feedback sensing device configured to obtain;
A first location configured to receive;
A second location configured to receive ; IN CLAIMS 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Smith et al. (US2014/0161581) and herein after will be referred as Smith. 

Regarding Claim 1, Smith teaches a system for moving at least one load transporting apparatus comprising: at least one load transporting apparatus configured to move in at least one direction (see Smith figures 1A-1B regarding walking apparatuses 115.  See also figure 15 and paragraph 87 regarding the construction of a walking device); 
at least one feedback sensing device disposed on and/or within the at least one load transporting apparatus; wherein the at least one feedback sensing device is configured to obtain at least one movement measurement of the at least one load transporting apparatus during movement of the see Smith figures 13 and 15 and paragraph 87 regarding position feedback sensor 1370); 
a first location configured to receive a pre-determined input (see Smith paragraph 87 where the operator can type in an angular displacement between roller track 1550 and support foot 1540); 
a second location configured to receive at least one movement measurement from the feedback sensing device (see Smith paragraph 87 where the position feedback sensor is used to track the angular displacement); 
a processing circuit configured to compare the at least one movement measurement to the pre-determined input and configured to communicate an altered movement to the at least one load transporting apparatus when a comparison of the at least one movement measurement to the pre-determined input is substantially equal (see Smith paragraph 87 where the operator can input the desired angular displacement and the feedback sensor is used to determine a correct positions and move the roller track to that determined position.  Although not explicitly stated, since the purpose of the system in paragraph 87 is to move the roller track to the determined position, once the roller track has been moved to the determined position the movement of the roller track would inherently stop, i.e. the movement would be altered).

Similarly Claim 9 is also rejected as Claim 1 above is. 

Regarding Claim 2, Smith teaches the system of claim 1. Smith also teaches wherein the pre-determined input is at least one of a pressure input, a height input, a lateral position input, a rotational position input, and combinations thereof (See Smith Paragraph 87 Line 21-28 : “In yet 1370 (FIG. 13) may be used to identify a position of the roller track 1550. Here, the operator may only have to type in an angular displacement between the roller track 1550 and the support foot 1540 and allow the motor 1580 and/or feedback sensor 1370 determine a correct position and move the roller track to that determined position. A locking mechanism 1557 may be used to lock the roller track 1550 in place once the desired orientation is reached.”).

Regarding Claim 3, Smith teaches the system of claim 1, Smith also teaches wherein the at least one movement measurement is one of a pressure measurement, a height measurement, a lateral distance measurement, a rotational measurement, and combinations thereof (Paragraph 87 Line 21-28).

Regarding 4, Smith teaches the system of claim 1, Smith also teaches wherein the load transporting apparatus comprises: at least one lifter configured to connect between a movement assembly and a load bearing frame; wherein the lifter is configured to lift a load away from a base surface (See Smith Fig.7A Paragraph 52 #710, #720, #730). 

Regarding 5, Smith teaches the system of claim 1, Smith also teaches a load disposed on or over the load transporting apparatus (Paragraph 40 Line 1-6: “Referring to FIG. 1B, multiple walking apparatuses 116 are positioned under or adjacent to a silo 101. Although an oil rig load 100 and a silo 101 are respectively illustrated in FIGS. 1A and 1B, walking machines may be used to move any type of relatively large load, such as bridge sections, ship sections, structures, etc. 100, 10”).

Regarding 6, Smith teaches the system of claim 5, Smith also teaches the load is a rig (Paragraph 40 Line 1-3 : “Referring to FIG. 1B, multiple walking apparatuses 116 are positioned under or adjacent to a silo 101. Although an oil rig load 100 and a silo 101 are respectively illustrated in FIGS. 1A and 1B, walking machines may be used to move any type of relatively large load, such as bridge sections, ship sections, structures, etc. Additionally, although two walking machines are shown in FIGS. 1A and 1B, more or fewer walking machines may be used to move loads 100, 10”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding Claim 10, Claim 10 differs from Claim 1 only in one aspect which is pressure. In Claim 1 the angular displacement is inputted by the user/operator and the feedback sensor measures the detected angular displacement and once the initial inputted angular displacement value matches the feedback sensor inputted value then the movement is stopped/ altered. But in Claim 10 instead of using angular displacement, the pressure value is inputted by the user and is compared with feedback pressure sensor value and if it matches or is within a predetermined threshold value then the movement is stopped/ altered. Hence even though Smith doesn’t explicitly discloses regarding the pressure, but it would have been obvious to a person skilled in the art to include the pressure measurement so that the load transporting apparatus can achieve stability before and after taking another step. 
Hence it would have been obvious to an ordinary person skilled in the art at the time the invention was effectively filed to have modified Smith to incorporate the obviousness to include pressure value/measurement in order to promote stability of the load transporting apparatus. 

Similarly on the same rational Claims 11 and 12 are rejected, 

Regarding Claim13, Smith the pre-loading system of claim 10, Smith also teaches wherein the load transporting apparatus comprises: at least one lifter configured to connect between a movement assembly and a load bearing frame; wherein the lifter is configured to lift a load away from a base surface (See Smith Fig.7A Paragraph 52 #710, #720, #730).

Regarding Claim 14, Smith teaches the pre-loading system of claim 10, Smith also teaches a load disposed on or over the load transporting apparatus (Paragraph 40 Line 1-6: “Referring to FIG. 1B, multiple walking apparatuses 116 are positioned under or adjacent to a silo 101. Although an oil rig load 100 and a silo 101 are respectively illustrated in FIGS. 1A and 1B, walking machines may be used to move any type of relatively large load, such as bridge sections, ship sections, structures, etc. Additionally, although two walking machines are shown in FIGS. 1A and 1B, more or fewer walking machines may be used to move loads 100, 10”). 

Regarding Claim 15, Smith teaches the pre-loading system of claim 14, Smith also teaches the load is a rig ( Para [0040] Line 1-3 : “Referring to FIG. 1B, multiple walking apparatuses 116 are positioned under or adjacent to a silo 101. Although an oil rig load 100 and a silo 101 are respectively illustrated in FIGS. 1A and 1B, walking machines may be used to move any type of relatively large load, such as bridge sections, ship sections, structures, etc. Additionally, although two walking machines are shown in FIGS. 1A and 1B, more or fewer walking machines may be used to move loads 100, 10”).
Regarding Claim 18, Smith teaches the pre-loading system of claim 10, Smith also teaches wherein the at least one component is at least one of a foot, a pad saver, and combinations thereof (Para [0045] Fig.3A and 3B #340).

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Official Notice. 

Regarding Claim 7, Smith teaches the system of claim 1, even though Smith does not explicitly teaches wherein the processing circuit wirelessly communicates with the at least one load transporting apparatus, the wireless technology was a well-known technology when the pending application was filed. Hence adding the wireless interface to the manual technology would have been obvious to an ordinary person skilled in the art at the time the invention was effectively filed to enhance the flexibility to use the machine. 
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Smith to incorporate the teachings of well-known element to include wireless technology to the existing manual technology as disclosed by Smith. Doing so would increase the flexibility to use the machine. 
Similarly Claim 16 is rejected on the same rational. 

Claim 8, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Design Choice. 
	
Regarding Claim 8, Smith teaches the system of claim 1, Smith may not explicitly discloses wherein substantially equal is within +/- ten percent of the pre-determined input. However this 
Hence it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Smith to incorporate the teachings of design choice to include substantially equal is within +/- ten percent of the pre-determined input. Doing so would assign how close or how accurate the user wants to move the transporting device in regards to the input value.
Similarly Claims 17, 19 and 20 are rejected on the same rational. 

Conclusion
Please refer to PTO-892 for reference cited and other relevant prior arts. 
Relevant Prior Arts:
Smith et al. (US8573334) : The apparatus has a lift mechanism structured to lift a load-bearing frame supporting a load (200). A travel mechanism is coupled to a roller track and connected to a roller assembly. The travel mechanism displaces the roller assembly relative to the roller track along direction. A support foot is positioned below the roller track. The support foot interfaces with a base surface. A pin connector connects the support foot with the roller track. The pin connector allows the roller track to rotate relative to the support foot.
Squires et al. (US9073588): The present invention includes a load bearing mid-section weldment connected between a pair of telescoping incremental stepper assemblies to create a clearance space beneath the load bearing mid-section weldment and the telescoping incremental stepper assemblies thereby allowing the heavy machinery substructure to move and work over ground obstructions. Each 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ABDHESH K JHA/Primary Examiner, Art Unit 3668